UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Amendment No. 1 Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the "Act") December 20, 2007 (Date of earliest event reported) GEOGLOBAL RESOURCES INC. (Exact name of Registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 0-25136 (Commission File Number) 33-0464753 (I.R.S. Employer Identification No.) Suite #310, 605 – 1st Street S.W. Calgary, Alberta, Canada T2P 3S9 (Address of principal executive offices) Telephone Number (403) 777-9250 (Registrant's telephone number, including area code) (Former name or address, if changed since last report) Item 9.01.Financial Statements and Exhibits. (a) Financial statements of business acquired. Not applicable (b) Pro forma financial information Not applicable (c) Exhibits: Exhibit Number Description of Document 16.1 Letter from E&Y dated December 20, 2007 (filed herewith) SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:December 21, 2007 GEOGLOBAL RESOURCES INC. (Registrant) /s/ Allan J.Kent Allan J. Kent Executive VP & CFO
